283 S.W.3d 824 (2009)
Alyson WATSON, Appellant
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 69972.
Missouri Court of Appeals, Western District.
April 21, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 2, 2009.
Alyson Watson, Pro Se, Holts Summit, MO, for appellant.
Larry R. Ruhmann, Esq., Jefferson City, MO, for respondent.
Before DIV I: ALOK AHUJA, Presiding Judge, HAROLD L. LOWENSTEIN, Judge and THOMAS H. NEWTON, Chief Judge.

ORDER
PER CURIAM.
Alyson Watson appeals the decision of the Labor and Industrial Relations Commission disqualifying her, pursuant to § 288.050, RSMo, Cum.Supp.2008, from receiving immediate unemployment compensation benefits on the basis that she left work voluntarily without good cause attributable to her work or her employer, Lowe's Home Centers, Inc. Affirmed. Rule 84.16(b).